Citation Nr: 1146734	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO. 09-10 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a right hand condition (claimed as tendonitis). 

3. Whether there was clear and unmistakable error (CUE) in an August 1993 rating decision that denied service connection for bilateral carpal tunnel syndrome.

4. Entitlement to an effective date earlier than August 7, 2008 for the grant of service connection for carpal tunnel syndrome of the right upper extremity.

5. Entitlement to an effective date earlier than August 7, 2008 for the grant of service connection for carpal tunnel syndrome of the left upper extremity.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to May 1974 and from November 1981 to May 1992.         

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008, February 2009, December 2009, and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2011. The Veteran and his spouse also presented testimony at hearings before a Decision Review Officer (DRO) in January 2009, June 2009, February 2010, and March 2011. Transcripts for the hearings are associated with the claims folder.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

FINDINGS OF FACT

1. The Veteran's sleep apnea was not caused or aggravated by service-connected PTSD or other incident of his military service.  

2. Resolving all doubt in the Veteran's favor, the Veteran's current right hand tendonitis is related to his in-service duties as a machinist mate mechanic in the Navy. 

3. The Veteran was notified of, and did not appeal an August 1993 rating decision denying service connection for bilateral carpal tunnel syndrome. 

4. The Veteran clearly and unmistakably had bilateral carpal tunnel syndrome at the time of the August 1993 rating decision. 


CONCLUSIONS OF LAW

1. Service connection for a sleep disorder, to include as secondary to PTSD on the basis of proximate cause or aggravation is not established. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2. Service connection for right hand tendonitis is established. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3. The August 1993 rating decision denying service connection for bilateral carpal tunnel syndrome is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

4. There is clear and unmistakable error in the August 1993 rating decision that denied service connection for bilateral carpal tunnel syndrome. 38 U.S.C.A. §§ 5109A(a), 7105 (West 2002); 38 C.F.R. §§ 3.104(b), 3.105(a) (2011).


5. The requirements are met for an earlier effective date of July 22, 1993, for the award of service connection for bilateral carpal tunnel syndrome. 38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.307, 3.309, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2011), and its implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), are not applicable to claims alleging CUE in prior VA decisions. See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15  Vet. App. 165 (2001). Therefore, no further discussion of the VCAA duty to notify and assist is warranted here for the CUE issue on appeal. 

With regard to the issues of service connection for a right hand condition and an earlier effective date for the grant of service connection for bilateral carpal tunnel syndrome, review of the claims folder shows compliance with the VCAA. However, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA for these issues because, in light of the allowance of these issues, any error is inconsequential and, therefore, at most harmless error. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to issue of service connection for a sleep disorder (which is being denied), the duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in October 2009. This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim on both a direct and secondary basis; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The October 2009 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued all required VCAA notice for the sleep disorder issue in October 2009 prior to the December 2009 rating decision on appeal. Thus, there is no timing error.  

Prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records. The Veteran was also afforded a November 2009 psychiatric examination and May 2010 VA respiratory examination with medical opinions addressing the etiology of his sleep impairments. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). Overall, the VA examination and opinions were thorough, supported by reasons and bases, based on a review of the claims folder, and supported by the evidence of record. For his part, the Veteran has submitted personal statements, private medical evidence, duplicate VA treatment records, and representative argument. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

The Merits of the Claim - Service Connection for a Sleep Disorder

The Veteran contends that his current sleep disorder is the result of or is aggravated by his service-connected PTSD. He indicates that his PTSD and difficulty with sleeping occur simultaneously, so that there is a relationship between the two disorders - in other words, he asserts "secondary" service connection. In the alternative, he also contends that his sleep impairment is the direct result of his military service. He reports insomnia, snoring, and nightmares as part of his sleep impairment disorder. See September 2009 claim; February 2010 DRO hearing testimony; November 2009 VA psychiatric examination. 

Upon review of the evidence of record, the Board denies the appeal for service connection for a sleep disorder on both a direct and secondary basis. The preponderance of the evidence is against the claim of service connection for sleep apnea on a direct or secondary basis. In addition, symptoms of insomnia and nightmares have already been considered when rating the Veteran's service-connected PTSD.  

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board cannot determine that lay evidence of continuity of symptoms lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337. 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). 

Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Id. at 308. See also Savage, 10 Vet. App. at 498. 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. The Veteran has current sleep impairments. VA treatment records dated in 2007, a VA sleep study dated in April 2010, and VA psychiatric and respiratory examinations dated in April 2009, November 2009, and May 2010 have diagnosed the Veteran with insomnia and sleep apnea. 

Initially, symptoms of insomnia (difficulty sleeping) and nightmares are associated with the Veteran's service-connected PTSD when rating the disorder. See February 2008 rating decision. Probative and credible lay and medical evidence of record supports this conclusion. See January 2007 VA mental health consult; VA treatment records dated in 2007; July 2007 VA psychological examination; April 2009 VA psychiatric examination; and November 2009 VA psychiatric examination. Further, the Veteran's PTSD is evaluated as 50 percent disabling, with consideration of symptoms such as insomnia. 

Under the law, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. See 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. 

With regard to sleep apnea, there is no probative evidence for service connection for sleep apnea on a direct basis. STRs are negative for any complaint, treatment, or diagnosis of sleep apnea. The Veteran's May 1992 clinical separation examination was negative for a sleep apnea disorder. Also, upon separation in May 1992, the Veteran denied "frequent trouble sleeping" on his Report of Medical History. In Box 20 of the same document, he denied "any other illness". He also denied "frequent trouble sleeping" at earlier in-service examinations. There is also no medical evidence of a nexus between the Veteran's current sleep apnea and his military service. Service connection on a direct basis in not warranted for sleep apnea. 

Secondary service connection for sleep apnea is also not warranted. There is no probative medical evidence of record that demonstrates a nexus between his current sleep apnea disorder and his service-connected PTSD. Velez, 11 Vet. App. at 158. In fact, there is negative evidence against a finding of secondary service connection. A May 2010 VA respiratory opinion clearly opined that the Veteran's sleep apnea "is not caused by or the result of his PTSD." It was also noted there were "no aggravation issues." The examiner reasoned that the Veteran appears to have a number of risk factors for his sleep apnea, to include morbid obesity. It was noted that there is no current documentation in the medical literature that specifically states PTSD causes sleep apnea. Mental health issues can cause insomnia (which the Veteran has), but they do not specifically cause sleep apnea. Obstructive sleep apnea was described in the respiratory context. The examiner noted that most causes of sleep apnea are "structural" in nature. The examiner also cited a reliable medical internet web source explaining the causes of sleep apnea. Other potential causes of sleep apnea were neck circumference, high blood pressure, chronic nasal congestion, diabetes, race, age, use of alcohol, and smoking. The May 2010 opinion was detailed, thorough, and based on a review of the pertinent evidence of record. It provides probative medical evidence against secondary service connection for sleep apnea by way of proximate cause or aggravation. 

The November 2009 VA psychiatric examiner opined that the Veteran's service-connected PTSD causes and aggravates his insomnia. However, as noted insomnia has already been assessed in rating the Veteran's service-connected PTSD. Further, as to sleep apnea, the disorder is noted to be a respiratory disorder, not a psychiatric disorder. See 38 C.F.R. § 4.97, Diagnostic Code 6841 (sleep apnea syndromes).  

The Veteran has submitted a copy of a January 2001 Board decision for another Veteran that awarded service connection for sleep apnea as secondary to PTSD. Firstly, none of the medical evidence submitted in that case was submitted in present case, and the submitted decision pertains to a different Veteran. Further, Board opinions are non-precedential, and the decision as to one appellant can have no precedential weight in the decision for a different veteran. 38 C.F.R. § 20.1303.

Secondary service connection is also not available for a nonservice-connected disability (sleep apnea) that impacts or aggravates a potentially service-connected disability (here PTSD). Johnston v. Brown, 10 Vet. App. 80, 85-86 (1997). Rather, it is the Veteran's PTSD which must cause or aggravate his sleep apnea in order for secondary service connection to be established, which is not the case here.  

Accordingly, the preponderance of the evidence is against the Veteran's sleep disorder claim on a secondary basis. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Merits of the Claim - Service Connection for a Right Hand Disorder

The Veteran contends that he has a right hand condition (claimed as tendonitis) that is distinct and separate from his already service-connected right upper extremity carpal tunnel syndrome. However, the Veteran has not been able to specifically describe the separate symptomatology. See e.g., September 2011 video hearing at pages 13-15. The Veteran reports that he experienced right hand discomfort during service, but did not seek in-service treatment because it would have been detrimental to his military career. He maintains that his duties as a machinist mate mechanic over many during service in the Navy caused tendonitis in his hands. See April 2008 claim; August 2008 claim; October 2008 Notice of Disagreement (NOD); November 2008 lay statements from family; January 2009 DRO hearing testimony at page 2. 

Upon review of the evidence of record, the Board grants the appeal for service connection for a right hand condition (claimed as tendonitis). 

STRs reveal treatment for left wrist tendonitis in September 1990. There is no documentation in the Veteran's STRs during service of right hand or right wrist tendonitis. However, the Veteran is deemed credible in describing his duties as a machinist mate mechanic over many during service in the Navy that involved heavy use of his hands. Post-service, the Veteran was diagnosed with bilateral carpal tunnel syndrome within one year of service. He underwent carpal tunnel release surgery in August 1992, within several months of discharge. After his successful surgery, he indicates that he had "small" problems with both hands from 1993 to 2008. See June 2009 DRO hearing testimony at pages 2-3. A post-service July 1998 private treatment record first diagnosed the Veteran with right and left hand tendonitis. A July 2008 VA treatment record assessed that right hand pain was due to probable osteoarthritis.  

Service connection is in effect for bilateral carpal tunnel syndrome of both upper extremities. It is of significance that he is also service-connected for left wrist tendonitis that progressed into left wrist carpal tunnel syndrome. See March 2011 VA opinion; July 2011 rating decision (granting service connection for left wrist tendonitis). 

Resolving doubt in his favor, service connection is also warranted for right hand tendonitis. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. His documented in-service duties as a machinist mechanic, his post-service diagnosis of right hand tendonitis, and the fact that he is already service-connected for left hand tendonitis based on the same etiology, all provide evidence in support of the Veteran's claim. The appeal is granted. 

The RO will assign an appropriate disability rating. The Board notes that when assigning a disability rating for the right hand, the RO should consider that the Veteran is already service-connected for carpal tunnel syndrome of the right upper extremity at 30 percent disabling. The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided. 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). See also Fanning v. Brown, 4 Vet. App. 225 (1993). The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping. The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate. Id. The evaluation of the disorder is a determination for the RO in the first instance. 
The Merits of the Claim - CUE in August 1993 Rating Decision

The Board finds the August 1993 rating decision that denied service connection for bilateral carpal tunnel syndrome contains CUE, and the appeal will be granted. See 38 C.F.R. § 3.105(a). 

The Veteran was discharged from service in May 1992. A January 1993 VA general medical examination was considered to be an informal claim for service connection for bilateral carpal tunnel syndrome. The RO denied service connection for bilateral carpal tunnel syndrome in an August 1993 rating decision. The RO notified the Veteran of that decision in the same month at his address of record and apprised him of his procedural and appellate rights (by way of a VA Form 4107), but he did not initiate an appeal. There was no indication that this letter was returned or not received by the Veteran. Therefore, the August 1993 rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011). The Veteran has acknowledged that he did not appeal the August 1993 rating decision. See June 2009 DRO hearing testimony at page 2. Accordingly, it is only subject to reversal or amendment if it contains CUE. 38 C.F.R. § 3.105(a).

The Veteran filed his petition to reopen his bilateral carpal tunnel syndrome claim on the basis of new and material evidence in August 2008. The RO reopened the Veteran's carpal tunnel syndrome claim and granted service connection in the February 2009 rating decision on appeal. The RO established an effective date for the award of service connection for bilateral carpal tunnel syndrome of August 7, 2008, the date of receipt of his claim to reopen. See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r). Significantly, the grant of service connection was based on  the presumption of service connection for certain chronic diseases (organic diseases of the nervous system) that are manifest within one year of discharge. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. The Veteran filed a March 2009 NOD with the effective date assigned. This March 2009 NOD also constitutes a motion for CUE. The appeal has now reached the Board. 

As to the CUE and effective date issues on appeal, there are no free-standing earlier effective date assertions cognizable in law - that is, where the Veteran asserts entitlement to an earlier effective date, without a basis in law or fact. Instead, an earlier effective date claim or request is permitted in two circumstances:  on appeal from an initial rating decision or in a CUE claim where the original rating decision is final. Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006). 

Here, the Veteran is seeking an earlier effective date for bilateral carpal tunnel syndrome on both bases. Specifically, the Veteran maintains that in the August 1993 rating decision the RO committed CUE by failing to consider the correct facts before it at the time when denying service connection for bilateral carpal tunnel syndrome. He alleges the RO was aware that he had undergone surgery for carpal tunnel syndrome only a few months after his May 1992 discharge, but decided to ignore this evidence. He also contends the RO could have secured further private surgery records for clarification at that time if it was so inclined. Based on his allegation of CUE in the August 1993 rating decision, the Veteran indicates that his effective date for service connection should be retroactive to his original 1993 claim. See March 2009 NOD; August 2010 VA Form 9; September 2011 video hearing testimony at pages 7-11. 

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2011). Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error. 38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).  

A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office. Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997). Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of clear and unmistakable error).

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable. Id. The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face. Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44. Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 

In order to find clear and unmistakable error in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different. Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Russell, 3 Vet. App. at 313-14. A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question. May v. Nicholson, 19 Vet. App. 310, 313 (2005). The laws at the time of the RO or Board decision being attacked should be used. See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not CUE to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed). The application of a regulation that has been subsequently invalidated does not constitute CUE. VAOPGCPREC 25-95. 

Mere disagreement as to how the facts were weighed or evaluated does not amount to a claim of clear and unmistakable error. Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 313. Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error. Fugo, 6 Vet. App. at 44. 

If an earlier decision contained clear and unmistakable error, the prior decision must be reversed or revised, and the decision constituting reversal or revision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the prior, reversed decision. 38 C.F.R. §§ 3.105(a); 3.400(k). 

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is. If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice. Simmons v. Principi, 17 Vet. App. 104, 114 (2003). As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity. See Simmons, 17 Vet. App. at 114. The Board will therefore adjudicate the merits of his CUE claim. 

The Board finds the August 1993 rating decision that denied service connection for bilateral carpal tunnel syndrome contains CUE. See 38 C.F.R. § 3.105(a). The RO committed error in its August 1993 rating decision when it failed to properly consider the presumption of service connection for certain chronic diseases (organic diseases of the nervous system) that are manifest within one year of discharge. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1993).   

At the time of the August 1993 rating decision, applicable VA law provided that as to presumptive service connection, some diseases are chronic, per se, such as organic diseases of the nervous system (carpal tunnel syndrome), and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1993). 

At the time of the August 1993 rating decision, applicable VA law provided that the factual basis of the presumption may be established by medical evidence, competent lay evidence or both. Medical evidence should set forth the physical findings and symptomatology elicited by examination within the applicable period. Lay evidence should describe the material and relevant facts as to the Veteran's disability observed within such period, not merely conclusions based upon opinion. The chronicity and continuity factors outlined in s 3.303(b) will be considered. 38 C.F.R. § 3.307(b) (1993). 

In August 1993 as now, applicable VA law provided that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c) (1993). 

In the August 1993 rating decision, the RO concluded that "[s]ervice connection is denied as not shown to have been incurred or aggravated by military service. Service medical records are negative for carpal tunnel syndrome." The RO noted that service medical records were negative for evidence of carpal tunnel disease or for evidence in-service surgery was performed. The January 1993 VA examiner's findings were discussed by the RO. The VA examiner observed incision scars from the surgery on the left and right wrist. It was assessed that by January 1993 the Veteran's carpal tunnel syndrome was asymptomatic. 

However, the RO failed to discuss whether the post-service carpal tunnel surgery, which had to have occurred within one year of the Veteran's May 1992 discharge from service, demonstrated that carpal tunnel syndrome was manifest to a degree of ten percent or more within one year after service. Since it was undisputed the Veteran had undergone carpal tunnel release surgery as evidenced by his surgical scars in early 1993, the necessity for surgery at that time as directed by a physician confirms his carpal tunnel disorder must have been manifest to a degree of 10 percent or more prior to his surgery. See 38 C.F.R. §§ 4.124a (1993), Diagnostic Code 8515 (paralysis of the median nerve, only requiring "mild" symptoms to warrant a 10 percent rating). The RO did not properly apply the presumption of service connection law for certain chronic diseases (organic diseases of the nervous system) that are manifest to a degree of 10 percent or more within one year of discharge. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1993). 

Therefore, the statutory and regulatory provisions extant at the time of the August 1993 rating decision were incorrectly applied. In short, the RO in August 1993 committed legal error. In addition, the RO's failure to properly consider the one-year presumption for chronic diseases was outcome determinative as the decision as to service connection for bilateral carpal tunnel syndrome would have been manifestly different if the law was correctly applied. Fugo, 6 Vet. App. 43-44. That is, the outcome of the Veteran receiving the award of service connection for bilateral carpal tunnel syndrome would have been undebatable at that time. 

Reasonable minds could not have differed as to whether the law in August 1993 entitled the Veteran to presumptive service connection for bilateral carpal tunnel syndrome at that time. Therefore, the error committed by the RO in failing to properly address the one-year presumption for service connection for certain chronic diseases was clear and unmistakable. Fugo, 6 Vet. App. 43-44. 

The Board finds clear and unmistakable error in the August 1993 rating decision as to the denial of service connection for bilateral carpal tunnel syndrome at that time. 38 C.F.R. § 3.105(a). On correction due to CUE, the Veteran is entitled to service connection for bilateral carpal tunnel syndrome as if such decision was made at the time of the August 1993 rating decision. 

As CUE in the August 1993 RO decision is established, the Board turns to the remaining issue of the proper effective date to be assigned for the award of service connection for bilateral carpal tunnel syndrome. 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a). 

Regarding presumptive service connection under 38 C.F.R. §§ 3.307, 3.308, and 3.309, the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service. Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(ii).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary. See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a). A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a). VA is required to identify and act on informal claims for benefits. 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a). But VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

A January 1993 VA general medical examination was considered by the RO to be the original informal claim for service connection for bilateral carpal tunnel syndrome. (An earlier November 1992 claim for service connection did not mention bilateral carpal tunnel syndrome). The date entitlement arose for bilateral carpal tunnel syndrome is July 22, 1992. This was the date the Veteran was first treated post-service for this disorder immediately prior to his August 1992 carpal tunnel release surgery. See private invoice / bill dated in 1992 and August 1992 private carpal tunnel surgery report. The necessity for surgery at that time confirms his disability must have been manifest to a degree of 10 percent or more prior to his surgery. See again 38 C.F.R. §§ 4.124a (1993), Diagnostic Code 8515 (paralysis of the median nerve only requires "mild" symptoms to warrant a 10 percent rating).     

Accordingly, since his original claim for service connection for bilateral carpal tunnel syndrome was received in January 1993, within one year after separation from active service, the proper effective date for presumptive service connection will be the date entitlement arose, or July 22, 1992. See 38 C.F.R. § 3.400(b)(2)(ii).

      ORDER ON NEXT PAGE

ORDER

Service connection for a sleep disorder, to include as secondary to service-connected PTSD, is denied.

Service connection for a right hand condition (claimed as tendonitis) is granted. 

The motion to reverse or revise the August 1993 rating decision that denied service connection for bilateral carpal tunnel syndrome is granted, on the basis of CUE. 

An earlier effective date of July 22, 1992, for the award of service connection for carpal tunnel syndrome of the right upper extremity is granted.  

An earlier effective date of July 22, 1992, for the award of service connection for carpal tunnel syndrome of the left upper extremity is granted.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


